DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7, 9 & 11 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,494,597 to Fukami in view of US Patent Number 1,975,958 to Kyle.


a vehicle (Fukami: Figure 3); 
a blower module operationally coupled to an electrical circuit of the vehicle (Fukami: Figure 5, Items 11e & 11i); and 
a first duct assembly and a second duct assembly coupled to the vehicle, the first duct assembly extending between a passenger compartment and at least one of a trunk and an opening in an exterior surface of the vehicle (Fukami: Figures 4-5, Items 11b-11f to 13b), the second duct assembly extending between the passenger compartment and an aperture in the exterior surface of the vehicle (Fukami: Figures 4-5, Item 11g to 11a), at least one of the first duct assembly and the second duct assembly being operationally coupled to the blower module wherein the blower module is configured for exchanging air in the passenger compartment with air from an ambient environment in which the vehicle is positioned for cooling the passenger compartment (Fukami: Figure 5, both ducts are connected to blowers to exchange air with ambient).
Fukami does not teach a panel coupled to and extending between opposing sides of the passenger compartment proximate to a roof of the vehicle defining a chamber, the first duct assembly extending between the chamber and the 9opening, a front of the chamber extending between opposing sides of the passenger chamber along a front edge of the panel being open wherein the chamber is configured for entering of hot air from the passenger compartment positioning the first duct assembly for directing the hot air through the opening.
However, Kyle teaches a panel coupled to and extending between opposing sides of the passenger compartment proximate to a roof of the vehicle defining a chamber, the first duct assembly extending between the chamber and the 9opening, a front of the chamber extending between opposing sides of the passenger chamber along a front edge of the panel being open wherein the chamber is configured for entering of hot air from the passenger compartment positioning the first duct assembly for directing the hot air through the opening (Kyle: Figure 1, Item 24 open at front of panel on roof).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami by making the exhaust openings connected to a roof 

B) As per Claim 4, Fukami in view of Kyle teaches that the blower module comprising at least one of an exhaust fan operationally coupled to the first duct assembly and an intake fan operationally coupled to the second duct assembly (Fukami: Figure 5, Items 11i & 11e).

C) As per Claim 5, Fukami in view of Kyle teaches that the exhaust fan being coupled to the vehicle proximate to an opening positioned in a lower panel of the trunk proximate to a respective corner of the vehicle (Fukami: Figure 5, Item 11e is coupled to vehicle near opening 13b in a lower panel of trunk that is near a corner of the vehicle).

D) As per Claim 6, Fukami in view of Kyle teaches that the intake fan being coupled to the vehicle proximate to an aperture positioned in a lower panel of the trunk proximate to a respective corner of the vehicle (Fukami: Figure 5, Item 11i is coupled to vehicle near 11g in lower panel of trunk near a corner of the vehicle).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Kyle as applied to claim 1 above, and further in view of US Patent Number 6,068,046 to Pommier.

A) As per Claim 2, Fukami teaches the first duct assembly comprising a pair of first ducts, each first duct extending from the opening and a respective opposing side of the passenger compartment wherein the first ducts are configured for drawing hot air (Fukami: best shown in Figure 7, Items 11c).
Fukami does not teach the first ducts are configured for drawing hot air from proximate to the roof;

However, Kyle teaches the first ducts are configured for drawing hot air from proximate to the roof  (Kyle: Figure 1, Item 24 open at front of panel on roof).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami by making the exhaust openings connected to a roof panel, as taught by Kyle, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fukami with these aforementioned teachings of Kyle with the motivation of being able to remove air more evenly from the entire vehicle, not just the rear.
Fukami in view of Kyle does not teach the second duct assembly comprising a pair of second ducts, each second duct extending from the aperture to the passenger compartment such that the second ducts terminate lower in the passenger compartment relative to the first ducts wherein the second ducts are configured for expelling intake air into the passenger compartment below the first ducts.
However, Pommier teaches a pair of second ducts, each second duct extending from the aperture to the passenger compartment such that the second ducts terminate lower in the passenger compartment relative to the first ducts wherein the second ducts are configured for expelling intake air into the passenger compartment below the first ducts (Pommier: Figure 1, airflow coming out of Item 22 & at bottom near 18 such that both are below roof as per Kyle).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami in view of Kyle by adding a multiple duct outlets with ducts, as taught by Pommier, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fukami in view of Kyle with these aforementioned teachings of Pommier with the motivation of providing air conditioned air more evenly to the vehicle compartment, thereby making the space more comfortable for the occupants.

B) As per Claim 3, Fukami in view of Kyle and Pommier teaches that one of the second ducts extending through a rear seat of the vehicle substantially equally distant from the opposing sides of 8the passenger compartment such that the second duct expels cool air proximate to a head of a person positioned in the rear seat (Fukami: Figures 4-5, Item 11a), the other of the second ducts terminating at a front edge of the rear seat substantially equally distant from the opposing sides of the passenger compartment such that the second duct expels cool air proximate to a floor of the passenger compartment (Pommier: Figure 1, airflow coming out of Item 22 & at bottom near 18 such that both are below roof as per Kyle).


Claims 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Kyle as applied to claim 1 above, and further in view of US Patent Number 6,808,450 B2 to Snow.

A) As per Claim 7, Fukami in view of Kyle teaches all the limitations except explicitly a temperature sensor coupled to the vehicle within the passenger compartment wherein the temperature sensor is configured for measuring a temperature of the air in the passenger compartment; and a switch operationally coupled to the temperature sensor and the blower module such that the switch is positioned for selectively actuating the blower module in event the temperature of the air in the passenger compartment exceeds a predetermined temperature.
However, Snow teaches a temperature sensor coupled to the vehicle within the passenger compartment wherein the temperature sensor is configured for measuring a temperature of the air in the passenger compartment; and a switch operationally coupled to the temperature sensor and the blower module such that the switch is positioned for selectively actuating the blower module in event the temperature of the air in the passenger compartment exceeds a predetermined temperature (Snow: Figure 2, Item 34 controls operation based on temperature to switch 30).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami in view of Kyle by adding temperature sensor control, 

B) As per Claim 9, Fukami in view of Kyle teaches all the limitations except a controller operationally coupled to a battery of the vehicle, the temperature sensor, the switch, and the blower module wherein the controller is configured for selectively coupling the temperature sensor, the switch, and the blower module to the battery; and a solar panel coupled to the exterior surface of the vehicle, the solar panel being operationally coupled to the controller such that the controller is positioned for selectively powering the temperature sensor, the switch, and the blower module with direct current from the solar panel and wherein the controller is configured for selectively supplying direct current from the solar panel to the battery for charging the battery.
However, Snow teaches a controller operationally coupled to a battery of the vehicle, the temperature sensor, the switch, and the blower module wherein the controller is configured for selectively coupling the temperature sensor, the switch, and the blower module to the battery; and a solar panel coupled to the exterior surface of the vehicle, the solar panel being operationally coupled to the controller such that the controller is positioned for selectively powering the temperature sensor, the switch, and the blower module with direct current from the solar panel and wherein the controller is configured for selectively supplying direct current from the solar panel to the battery for charging the battery (Snow: best shown in Figure 2, solar panels 16 with controller 32 & switch 30 & battery 18).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami in view of Kyle by making the system connect with the battery and solar panels, as taught by Snow, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fukami in view of Kyle with these aforementioned teachings of .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Kyle and further in view of Pommier and even further in view of Snow.

A) As per Claim 11, Fukami teaches a ventilation device (Fukami: Figure 3) comprising: 
a blower module operationally coupled to an electrical circuit of a vehicle (Fukami: Figure 5, Items 11e & 11i); 
a first duct assembly and a second duct assembly coupled to the vehicle, the first duct assembly extending between a passenger compartment and at least one of a trunk and an opening in an exterior surface of the vehicle (Fukami: Figures 4-5, Items 11b-11f to 13b), the second duct assembly extending between the passenger compartment and an aperture in the exterior surface of the vehicle (Fukami: Figures 4-5, Item 11g to 11a), at least one of the first duct assembly and the second duct assembly being operationally coupled to the blower module wherein the blower module is configured for exchanging air in the passenger compartment with air from an ambient environment in which the vehicle is positioned for cooling the passenger compartment (Fukami: Figure 5, both ducts are connected to blowers to exchange air with ambient), the first duct assembly comprising a pair of first ducts (Fukami: best shown in Figure 7, Items 11c), one of the second ducts extending through a rear seat of the vehicle substantially equally distant from the opposing sides of the passenger compartment such that the second duct expels cool air proximate to a head of a person positioned in the rear seat, (Fukami: Figures 4-5, Item 11a) the blower module comprising at least one of an exhaust fan operationally coupled to the first duct assembly and an intake fan operationally coupled to the second duct assembly, the exhaust fan being 11coupled to the vehicle proximate to an opening positioned in a lower panel of the trunk proximate to a respective corner of the vehicle (Fukami: Figure 5, Item 11e is coupled to vehicle near opening 13b in a lower panel of trunk that is near a corner of the vehicle), the intake fan being coupled to the vehicle proximate to an aperture 
Fukami does not teach each first duct extending from the opening to proximate to a roof and a respective opposing side of the passenger compartment wherein the first ducts are configured for drawing hot air from proximate to the roof of the vehicle;
the second duct assembly comprising a pair of second ducts, each second duct extending from the aperture to the passenger compartment such that the second ducts terminate lower in the passenger compartment relative to the first ducts wherein the second ducts are configured for expelling intake air into the passenger compartment below the first ducts;
the other of the second ducts terminating at a front edge of the rear seat substantially equally distant from the opposing sides of the passenger compartment such that the second duct expels cool air proximate to a floor of the passenger compartment;
a temperature sensor coupled to the vehicle within the passenger compartment wherein the temperature sensor is configured for measuring a temperature of the air in the passenger compartment; 
a switch operationally coupled to the temperature sensor and the blower module such that the switch is positioned for selectively actuating the blower module in event the temperature of the air in the passenger compartment exceeds a predetermined temperature; 
a panel coupled to and extending between the opposing sides of the passenger compartment proximate to the roof defining a chamber, the first duct assembly extending between the chamber and the opening, a front of the chamber being open wherein the chamber is configured for entering of hot air from the passenger compartment positioning the first duct assembly for directing the hot air through the opening; 
a controller operationally coupled to a battery of the vehicle, the temperature sensor, the switch, and the blower module wherein the controller is configured for selectively coupling the temperature sensor, the switch, and the blower module to the battery; and 
a solar panel coupled to the exterior surface of the vehicle, the solar panel being operationally coupled to the controller such that the controller is positioned for selectively powering the temperature sensor, the switch, and the blower module with direct current from the solar panel and wherein the 
However, Kyle teaches each first duct extending from the opening to proximate to a roof and a respective opposing side of the passenger compartment wherein the first ducts are configured for drawing hot air from proximate to the roof of the vehicle;
a panel coupled to and extending between the opposing sides of the passenger compartment proximate to the roof defining a chamber, the first duct assembly extending between the chamber and the opening, a front of the chamber extending between opposing sides of the passenger chamber along a front edge of the panel being open wherein the chamber is configured for entering of hot air from the passenger compartment positioning the first duct assembly for directing the hot air through the opening  (Kyle: Figure 1, Item 24 open at front of panel on roof).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami by making the exhaust openings connected to a roof panel, as taught by Kyle, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fukami with these aforementioned teachings of Kyle with the motivation of being able to remove air more evenly from the entire vehicle, not just the rear.
Fukami in view of Kyle does not teach the second duct assembly comprising a pair of second ducts, each second duct extending from the aperture to the passenger compartment such that the second ducts terminate lower in the passenger compartment relative to the first ducts wherein the second ducts are configured for expelling intake air into the passenger compartment below the first ducts;
the other of the second ducts terminating at a front edge of the rear seat substantially equally distant from the opposing sides of the passenger compartment such that the second duct expels cool air proximate to a floor of the passenger compartment;
a temperature sensor coupled to the vehicle within the passenger compartment wherein the temperature sensor is configured for measuring a temperature of the air in the passenger compartment; 

a controller operationally coupled to a battery of the vehicle, the temperature sensor, the switch, and the blower module wherein the controller is configured for selectively coupling the temperature sensor, the switch, and the blower module to the battery; and 
a solar panel coupled to the exterior surface of the vehicle, the solar panel being operationally coupled to the controller such that the controller is positioned for selectively powering the temperature sensor, the switch, and the blower module with direct current from the solar panel and wherein the controller is configured for selectively supplying direct current from the solar panel to the battery for charging the battery.
However, Pommier teaches the second duct assembly comprising a pair of second ducts, each second duct extending from the aperture to the passenger compartment such that the second ducts terminate lower in the passenger compartment relative to the first ducts wherein the second ducts are configured for expelling intake air into the passenger compartment below the first ducts (Pommier: Figure 1, airflow coming out of Item 22 & at bottom near 18 such that both are below roof as per Kyle);
the other of the second ducts terminating at a front edge of the rear seat substantially equally distant from the opposing sides of the passenger compartment such that the second duct expels cool air proximate to a floor of the passenger compartment (Pommier: Figure 1, airflow coming out of Item 22 & at bottom near 18 such that both are below roof as per Kyle);
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami in view of Kyle by adding a multiple duct outlets with ducts, as taught by Pommier, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fukami in view of Kyle with these aforementioned teachings of Pommier with the motivation of providing air conditioned air more evenly to the vehicle compartment, thereby making the space more comfortable for the occupants.

a switch operationally coupled to the temperature sensor and the blower module such that the switch is positioned for selectively actuating the blower module in event the temperature of the air in the passenger compartment exceeds a predetermined temperature; 
a controller operationally coupled to a battery of the vehicle, the temperature sensor, the switch, and the blower module wherein the controller is configured for selectively coupling the temperature sensor, the switch, and the blower module to the battery; and 
a solar panel coupled to the exterior surface of the vehicle, the solar panel being operationally coupled to the controller such that the controller is positioned for selectively powering the temperature sensor, the switch, and the blower module with direct current from the solar panel and wherein the controller is configured for selectively supplying direct current from the solar panel to the battery for charging the battery.
However, Snow teaches a temperature sensor coupled to the vehicle within the passenger compartment wherein the temperature sensor is configured for measuring a temperature of the air in the passenger compartment; a switch operationally coupled to the temperature sensor and the blower module such that the switch is positioned for selectively actuating the blower module in event the temperature of the air in the passenger compartment exceeds a predetermined temperature (Snow: Figure 2, Item 34 controls operation based on temperature to switch 30); 
a controller operationally coupled to a battery of the vehicle, the temperature sensor, the switch, and the blower module wherein the controller is configured for selectively coupling the temperature sensor, the switch, and the blower module to the battery; and 
a solar panel coupled to the exterior surface of the vehicle, the solar panel being operationally coupled to the controller such that the controller is positioned for selectively powering the temperature sensor, the switch, and the blower module with direct current from the solar panel and wherein the controller is configured for selectively supplying direct current from the solar panel to the battery for 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fukami in view of Kyle and Pommier by adding temperature control to the system and connecting with the battery and solar panels, as taught by Snow, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fukami in view of Kyle and Pommier with these aforementioned teachings of Snow with the motivation of being able to maintain the desired temperature without further constant input from the occupants of the vehicle while not draining the battery beyond safe levels.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9 & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762